Citation Nr: 0323396	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-16 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.




REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
provides that the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim. 38 U.S.C.A. § 5103A (West 2002).

The Board finds that a medical opinion is needed to determine 
if there is clear and unmistakable evidence that the 
veteran's hypertension pre-existed his active service and if 
so, if there is clear and unmistakable evidence that the 
hypertension was not aggravated by service.  See VAOPGCPREC 
3-2003 (2003).  The examiner should review the service 
medical records.  Attention is invited to the September 1955 
entrance examination, the October 1957 service medical record 
which reflects an impression of probable essential 
hypertension, a February 1958 service medical record which 
indicates that Serpasil was prescribed, and the September 
1959 separation examination report.  The examiner should also 
express an opinion as to whether the veteran's hypertension 
had its onset while the veteran was in service.

Accordingly, this matter is remanded to the RO for the 
following action:

1.	The RO should obtain a medical opinion 
from a VA physician to determine 
whether the veteran's hypertension 
existed prior to service and if so, 
whether it increased during service.  
The examiner is asked to provide an 
opinion addressing the following:

(a) is it clear and unmistakable 
that the condition existed prior to 
service?
(b) if so, is it clear and 
unmistakable that the condition did 
not increase during service, other 
than through natural progress?

The examiner should consider the 
service medical records as well as the 
other medical records on file, and 
provide the rationale for the 
opinions.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

2.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to service connection for a 
hypertension.  If all the desired 
benefits are not granted, an 
appropriate supplemental statement of 
the case should be furnished to the 
veteran.  He should be afforded an 
opportunity to respond to the 
supplemental statement of the case 
before the claims folder is returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




